               1

               2

               3

               4

               5

               6

               7

               8                              UNITED STATES DISTRICT OF COURT
               9                              EASTERN DISTRICT OF CALIFORNIA
             10    KATHRYN SARA MOREAU, individually,                    CASE NO.: 2:20-cv-00314-JAM-DB
                   and on behalf of others similarly situated,
             11
                                 Plaintiff,                              ORDER GRANTING STIPULATION
             12                                                          FOR (1) PARTIAL DISMISSAL OF
                                                                         CLAIMS WITHOUT PREJUDICE
                                 vs.                                     PURSUANT TO FEDERAL RULE OF
             13
                                                                         CIVIL PROCEDURE 41(a)(2), AND (2)
                   HEARTLAND EMPLOYMENT SERVICES,                        REMAND TO SACRAMENTO
             14    LLC, an Ohio limited liability company; HCR           COUNTY SUPERIOR COURT
                   MANORCARE MEDICAL SERVICES OF
             15    FLORIDA, LLC; a Florida limited liability             Judge:          Hon. John A. Mendez
                   company; MANORCARE HEALTH
             16    SERVICES- CITRUS HEIGHTS, a California                Filed:          December 22, 2019
                   business form unknown; HCR MANORCARE,                 Removed:        February 2, 2020
             17    INC., an Ohio not-for-profit corporation; and
                   DOES 1 through 50, inclusive,
             18
                                 Defendants.
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
MATERN LAW GROUP                                                                     [PROPOSED] ORDER GRANTING
 1230 ROSECRANS
                                                                   -1-                                 STIPULATION
 AVENUE, STE 200
  MANHATTAN                                                                           CASE NO.: 2:20-cv-00314-JAM-DB
 BEACH, CA 90266
              1          ORDER OF PARTIAL DISMISSAL WITHOUT PREJUDICE AND REMAND

              2           Pursuant to the stipulation of the Parties under Federal Rule of Civil Procedure 41(a)(2),

              3    IT IS HEREBY ORDERED that

              4    1.     The Plaintiff Kathryn Sara Moreau’s (“Plaintiff”) individual and class claims shall be
              5    dismissed from this action without prejudice, against Defendants Heartland Employment
              6    Services, LLC, (“HES”), HCR Manorcare Medical Services of Florida, LLC, (“HCR”),
              7    Manorcare Health Services-Citrus Heights, (“Manorcare”), HCR Manorcare, Inc., (“HCR
              8    Manorcare”) (collectively, “Defendants”), including the following causes of action:
              9               1. Failure to Provide Required Meal Periods

            10                2. Failure to Provide Required Rest Periods

            11                3. Failure to Pay Overtime Wages

            12                4. Failure to Pay Minimum Wages

            13                5. Failure to Maintain Required Records
                              6. Failure to Furnish Accurate Itemized Wage Statements
            14
                              7. Failure to Indemnify Employees for Necessary Expenditures Incurred in
            15
                                 Discharge of Duties
            16
                              8. Unfair and Unlawful Business Practices.
            17
                   2.     The ninth cause of action, a representative action seeking penalties under the California
            18
                   Labor Code Private Attorneys General Act of 2004 (“PAGA”), against Defendants shall not be
            19
                   dismissed. The Parties agree to bear their own costs and attorneys’ fees with respect to the
            20
                   dismissed claims.
            21
                   3.     This case, consisting only of the Ninth Cause of Action (PAGA), is remanded to the
            22
                   Sacramento County Superior Court, where Plaintiff shall file an amended complaint removing
            23     the dismissed causes of action and (2) all items currently contained in the Prayer for Relief,
            24     except as set forth herein. The amended PAGA complaint’s Prayer for Relief shall include (a)
            25     section 6 relating to civil penalties under §§ 2698-2699.5, (b) section 8 relating to attorneys’
            26     fees and costs pursuant to California Labor Code section 2699, and (c) section 12 relating to
            27     further relief that the Court may deem just and proper.

            28     \\
MATERN LAW GROUP
 1230 ROSECRANS                                                                      [PROPOSED] ORDER GRANTING
 AVENUE, STE 200                                                 -2-                                   STIPULATION
  MANHATTAN                                                                           CASE NO.: 2:20-cv-00314-JAM-DB
 BEACH, CA 90266
              1    4.     Defendants’ first responsive pleading shall be due in Sacramento Superior Court within

              2    30 days of Plaintiff’s filing of her amended complaint.

              3
                   Dated: 2/19/2020                                          /s/ John A. Mendez____________
              4
                                                                             Hon. John A. Mendez
              5                                                              United States District Court Judge

              6

              7

              8

              9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
MATERN LAW GROUP
 1230 ROSECRANS                                                                     [PROPOSED] ORDER GRANTING
 AVENUE, STE 200                                                 -3-                                  STIPULATION
  MANHATTAN                                                                          CASE NO.: 2:20-cv-00314-JAM-DB
 BEACH, CA 90266
